Citation Nr: 1234515	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to the restoration of service connection for plasmacytoma of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

A May 2006 RO rating decision granted service connection for plasmacytoma of the lungs associated with herbicide exposure, effective from August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO rating decision that severed service connection for plasmacytoma of the lungs, effective August 1, 2008.  The Veteran timely appealed for restoration of service connection.


FINDINGS OF FACT

1.  Service connection for plasmacytoma of the lungs was granted in a May 2006 rating decision.

2.  In a May 2008 rating decision, the RO severed service connection for plasmacytoma of the lungs effective August 1, 2008.

3.  The evidence of record does not show that the grant of service connection for plasmacytoma of the lungs was clearly and unmistakably erroneous. 
 

CONCLUSION OF LAW

The decision granting service connection for plasmacytoma of the lungs was not clearly and unmistakably erroneous, and service connection for plasmacytoma of the lungs is restored.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a) (d) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Restoration of Service Connection 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet.App. 166, 170-71 (1994).

The Board notes that the evidence does not indicate, nor does the Veteran contend, noncompliance with the procedural requirements for severance.  See 38 C.F.R. § 3.105(d). Therefore, the Board only will focus on the propriety of the severance.

The Board must now address the question of whether the prior grant of service connection for plasmacytoma of the lungs in May 2006 was "clearly and unmistakably erroneous."  The United States Court of Appeals for Veterans Claims (hereinafter, the Court) has held that 38 C.F.R. § 3.105(d) places the same burden of proof on the VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In that regard, the Court has held that "clear and unmistakable error" is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a).  Venturella v. Gober, 10 Vet. App. 340 (1997).

The Court has defined clear and unmistakable error as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine whether "clear and unmistakable error" was present under 38 C.F.R. § 3.105(a) in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, the Court has recently held that although the same standards apply in a determination of clear and unmistakable error in a final decision (38 C.F.R. § 3.105(a)) and determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purposes of severing service connection (38 C.F.R. § 3.105(d)), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480.  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "if the Court were to conclude that a service-connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id; see, e.g., Allen v. Nicholson, 21 Vet. App. 54 (2007); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Therefore, the Board's task is to determine, based on all the evidence of record (including that which was recently obtained by the Board), whether the May 2006 rating decision was clearly and unmistakably erroneous in granting service connection for plasmacytoma of the lungs.

Background
	
The Veteran's active service included service in the Republic of Vietnam.  As he served in Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

Service treatment records do not reflect any findings or complaints of plasmacytoma, or of lung disability.  There is no evidence of malignant tumors within the first year following the Veteran's separation from active duty.  
	 
VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  See 38 C.F.R. § 3.309(e).  Plasmacytoma of the lungs is not listed among the diseases presumed to be associated with Agent Orange exposure.  As such, the Veteran is not entitled to presumptive service connection for plasmacytoma of the lungs.

The Secretary of the Department of Veterans Affairs also had determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era was not warranted for cancer of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  There was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability in earlier studies.  See, e.g, Notice, 75 Fed. Reg. 32540-32548 (2010).

In cases where the Secretary has determined that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Here, the Veteran contends that he has been fighting cancer as a direct result of his active service in Vietnam and exposure to Agent Orange; and that his health was very poor, and the cancer was ravaging his body.

VA treatment records, dated in August 2005, show that the Veteran had yearly bouts of pneumonia; and that nodules were found in his lungs in February 2005.  A recent biopsy then was negative for cancer.  Also, in August 2005, the Veteran was diagnosed by biopsy with a plasmacytoma of the lungs; he began radiation therapy in October 2005.  

The report of a March 2006 VA examination reflects that a VA staff physician suggested that the Veteran had a new diagnosis of plasmacytoma of the lung, and that this had been related to Agent Orange.

Based on the evidence and the law extant at the time, the RO granted service connection for plasmacytoma of the lungs in May 2006.  In its rating decision, the RO found supporting evidence of tumor involvement in the Veteran's chest; that the Veteran had undergone radiation therapy; and that service connection was warranted on the basis of presumption.  

Following a bone marrow biopsy in June 2006, further medical clarification of the Veteran's disability was requested.  In an August 2007 addendum, the March 2006 VA examiner explained that the Veteran's diagnosis of pulmonary plasmacytoma was considered an extramedullary plasma cell tumor, rather than a lung cancer; and that evaluation in July 2007 did not show any evidence of recurrent or relapsed disease, status-post radiation.  The March 2006 VA examiner also suggested that there remained the propensity, in patients with isolated plasmacytoma, to evolve to multiple myeloma at some future time.

In a December 2007 addendum, the March 2006 VA examiner further explained that plasmacytomas were tumors composed of plasma cells of variable maturity, which are histologically identical to those seen in multiple myeloma; and that multiple myeloma was listed as "compensable under Agent Orange" [presumptive], which is the rationale for statements by treating physicians that the Veteran's plasmacytoma was related to Agent Orange.  The March 2006 VA examiner also commented that why some patients develop multiple myeloma and others plasmacytoma was not understood, but that it might be related to differences in cellular adhesion molecules or chemokine receptor expression profiles of the malignant plasma cells. 

A review of the grant of service connection for plasmacytoma of the lungs was conducted.  Noting that pulmonary plasmacytoma is considered an extramedullary plasma cell tumor rather than a respiratory cancer, the RO concluded that Veteran was not entitled to presumptive service connection based on exposures to herbicides used in Vietnam; and that there was no positive association between plasmacytoma and exposure to Agent Orange.

In a January 2008 rating decision, the RO proposed to sever service connection for plasmacytoma of the lungs.  The reasoning contained in that decision was that the May 2006 rating decision was clearly and unmistakably erroneous in establishing service connection for plasmacytoma of the lungs on a presumptive basis, in the absence of a finding of a respiratory cancer.  Specifically, the RO relied on the fact pulmonary plasmacytoma was considered an extramedullary plasma cell tumor, rather than a respiratory cancer.  The RO also found that the evidence did not establish a positive association between plasmacytoma of the lungs and exposure to herbicides used in Vietnam.  

Thereafter, in a May 2008 rating decision, the RO severed service connection for plasmacytoma of the lungs, effective August 1, 2008, due to no association between plasmacytoma of the lungs and exposure to herbicides.

Following a review of medical literature in August 2008, a VA staff physician agreed that plasmacytoma is a related/precursor lesion of multiple myeloma (plasma cell disorders); and opined that the Veteran's current symptoms were highly suggestive of myeloma with progressive development of multiple lytic lesions in his bones.  The VA staff physician concluded that it is reasonable to state that the same rules that apply to the relationship of multiple myeloma to Agent Orange also apply to plasmacytoma.

VA treatment records, dated in January 2009, show an assessment of plasmacytoma malignancy, treated.  Records dated in July 2009 also show that the Veteran had an assortment of lesions in various bones that required biopsy, and that the Veteran had postponed this until the fall season.

VA treatment records, dated in July 2010, show that the Veteran was hospitalized overnight for observation, following an upper bronchoscopy.  The Veteran was diagnosed with bronchomalacia, and prescribed oxygen therapy and equipment.  It appears that the Veteran did not undergone biopsy of any bone lesions.

The Board then sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's plasmacytoma of the lungs.  In September 2012, the expert reviewed the Veteran's claims file and treatment records, the medical opinions of record, and certain medical literature pertaining to Agent Orange exposure.
 
The expert indicated that lymphohematopoietic cancers are among the most common types of cancer induced by environmental and therapeutic agents; and that plasmacytomas arise from lymphohematopoietic cells, the same cells that give rise to other recognized Agent Orange conditions-i.e., myeloma, chronic lymphocytic leukemia, hairy cell leukemia, and non-Hodgkin's lymphoma.  Based on the foregoing, the expert opined that it is biologically plausible that plasmacytomas can be related to Agent Orange exposure.  The expert also referred to the similarity of AL amyloidosis and plasmacytomas; and that the reasoning by the Committee to establish the scientific basis for determining Agent Orange related illnesses, such as AL amyloidosis, applied equally well to plasmacytoma.

Based upon an understanding of the scientific data, the expert opined that it is "at least as likely as not" that the Veteran's plasmacytoma of the lungs is the result of disease or injury incurred or aggravated during active service-specifically, to include the Veteran's presumed in-service exposure to herbicides.

Analysis

The severance of service connection was premised on two findings; first, that presumptive service connection was not warranted because pulmonary plasmacytoma was not a respiratory cancer; and second, that the evidence did not establish a positive association between plasmacytoma of the lungs and exposure to herbicides used in Vietnam.  

Clearly, plasmacytoma of the lungs are not listed among the diseases presumed to be associated with Agent Orange exposure; and, as such, the Veteran is not entitled to presumptive service connection for plasmacytoma of the lungs.  The evidence is not undebatable on this question.

There is also evidence suggesting that it is biologically plausible that plasmacytoma of the lungs can be related to Agent Orange exposure; and an expert opinion that it is "at least as likely as not" that the Veteran's plasmacytoma of the lungs is the result of disease or injury incurred or aggravated during active service-specifically, the Veteran's presumed in-service exposure to herbicides.

In this case, there is a sufficiently clear and definite array of medical evidence which substantiates the original grant of service connection.  This favorable evidence consists of the March 2006 VA examination report, upon which service connection was originally based; and, subsequently, the September 2012 expert opinion.

As the Court has noted, clear and unmistakable error is the kind of error, of fact or of law, that ... compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Here, it is debatable whether the Veteran's plasmacytoma of the lungs is due to his in-service exposure to herbicides.  A reasonable mind could have answered the question in the Veteran's favor, and granted service connection.  As such, the May 2006 rating decision that granted service connection for plasmacytoma of the lungs was not clearly and unmistakably erroneous; and restoration of service connection for plasmacytoma of the lungs is therefore warranted.


ORDER

Service connection for plasmacytoma of the lungs is restored.



____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


